Citation Nr: 1435430	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for respiratory disorder, claimed as shortness of breath.

5.  Entitlement to service connection for a left great toe infection.

6.  Entitlement to service connection for a bilateral foot disorder, to include heel spurs and gout.

7.  Entitlement to service connection for a sinus disorder, claimed the sinusitis.

8.  Entitlement service connection for a nose injury, claimed as a deviated septum.

9.  Entitlement service connection for a cardiac disorder, claimed as "heart damage" and "circulation damage."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1964 to May 1967.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the disorders indicated.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

The Veteran testified before a decision review officer (DRO) in a hearing held at the RO in Muskogee, and present as a witness at the hearing was the Veteran's spouse.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability.

2.  The Veteran's current acquired psychiatric disorder, major depressive disorder, is not related to service.

3.  A disorder manifest by hemorrhoids is not etiologically related to service.

4.  The Veteran was not exposed to asbestos.

5.  The Veteran does not have a respiratory disorder, to include a disability manifest by shortness of breath.

6.  The Veteran does not have a left great toe disorder which is etiologically related to service.
	
7.  The Veteran does not have a bilateral foot disorder which is etiologically related to service.

8.  Sinusitis is not etiologically related to service.

9.  Residuals of a nose injury, to include a deviated septum, are not etiologically related to service.

10.  The Veteran does not have a heart or circulatory disorder which is etiologically related to service.
	


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

2.  An acquired psychiatric disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A hemorrhoid disorder was not incurred in service 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  A respiratory disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  A left great toe disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).
	
6.  A bilateral foot disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  Sinusitis was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

8.  A deviated septum was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

9.  Heart or circulatory disorders were not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Veteran is seeking entitlement service connection for numerous disorders including sensorineural hearing loss (an organic disease of the nervous system) and a heart condition.  Organic diseases of the nervous system and certain cardiac disorders (to include coronary artery disease and endocarditis) are considered by regulation to be "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  Accordingly, to the extent of the Veteran is claiming entitlement service connection for a "chronic" disorder, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Bilateral Hearing Loss

The Veteran contends that in-service exposure to loud noises, including rifle and artillery fire, caused his current hearing loss disorder.  The Veteran's service personnel records reflect that he was a cannoneer (i.e., artillery gunner), and thus to the extent that exposure to loud noises is consistent with such a duty assignment, the Board finds that the Veteran was so exposed.

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). In the forgoing discussion, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

Service treatment records include several, limited hearing-related complaints, although on report of medical history at separation the Veteran affirmatively denied any history or current hearing loss.  Separation examination revealed the ears to be normal and audiological evaluation revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
20 (10)
10 (0)
X
15 (10)
LEFT
10 (-5)
15 (5)
15 (5)
X
25 (20)

VA considers normal hearing to be from 0 to 20 decibels, Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Thus, as the forgoing shows, the Veteran's hearing was essentially normal, other than at 4000 Hertz in the left ear at separation.

The Board finds that although the Veteran's hearing was not "normal" at separation, he nonetheless does not have a current disability for which service connection may be established.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in November 2009, the Veteran reported having been diagnosed bilateral hearing loss in 1964, and that during service he was told that his right eardrum was depressed and scarred.  He also indicated that he was told to sign a waiver of treatment at discharge in May 1967.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
30
20
15
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The foregoing audiometry shows that the Veteran's hearing loss did not reach the level of a disability for VA purposes.  To that end, in testimony before a DRO in June 2011, the Veteran stated that he believed his VA examination results were unreliable - suggesting that he had been coached by the examiner to provide inaccurate responses on audiometric testing.

In January 2011 the Veteran sought private audiological testing which also revealed that his hearing loss does not reach the level of a disability.  At that time, testing showed pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
20
LEFT
25
25
25
25
30

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran is competent to testify regarding a perceived loss of hearing acuity and other hearing-related difficulties to the extent that they are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), without a current disability, service connection cannot be established.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran has made a number of contentions regarding the onset of an acquired psychiatric disorder to include endorsement of an in-service incident in which a superior officer "took a stripe" (i.e. demoted the Veteran in rank), "baraded," "belittled," "and generally chewed [him] out" throughout a field exercise as a disciplinary measure following a misunderstanding in which the Veteran went in search of a missing soldier.  See June 2011 DRO testimony.  He has stated that he felt mistreated during service and that this caused him to become depressed, clenche his teeth at night, experience nightmares, and has affected his sleep for the ensuing 40 years.  The Veteran has also suggested that his hearing loss has caused additional psychological stress.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Because service connection for hearing loss has not been established, service connection for an acquired psychiatric disorder cannot be granted as secondary to hearing loss.

Service treatment records do not reflect any complaints or treatment referable to a psychological disorder during service and on report of medical history in January 1967 the Veteran affirmatively denied any history of frequent trouble sleeping, frequent nightmares, depression or excessive worry, loss of memory or amnesia, bedwetting, or nervous trouble of any sort.  On separation examination the Veteran was psychiatrically normal.

While the Board considers the Veteran's acquired psychiatric disorder claim broadly to include all acquired psychiatric disorders, it is noted as an initial matter that the only mental health disorder for which the Veteran has been diagnosed is major depression.  In September 2009 the Veteran underwent PTSD and depression screenings, both of which were positive.  He was then referred for additional evaluation by a VA psychologist to whom he reported that he did not recall feeling depressed over the preceding 40 years, but that he now experiences continual feelings of uselessness and rejection.  The Veteran informed the VA psychologist of the in-service event in which he was demoted by a superior officer.  The psychologist conducted a thorough review of the Veteran's military and civilian history following which she diagnosed him with recurrent moderate major depression.  The diagnosis of major depressive disorder was confirmed following an additional psychological assessment in October 2009 conducted by a physician-psychiatrist.

The Board recognizes that the Veteran had positive PTSD screenings, however these screenings were based on a cursory four-question survey.  Of far greater probative value in identifying the Veteran's current acquired psychiatric disorders, are the mental health assessments indicated above which confirmed major depressive disorder.  These assessments included detailed consideration of the Veteran's pre-service, in-service, and post-service histories - include his own description of the unverified stressor event which he associates with the claimed acquired psychiatric disorder.  The Board thus finds that the Veteran does not have PTSD, or an anxiety disorder (though there is evidence of anxiety symptoms).  Rather, the Board finds that the Veteran's only acquired psychiatric disorder is major depressive disorder.

The Veteran is not competent to opine with regard to a complex medical determination such as the underlying cause of his major depressive disorder.  While he may genuinely believe the disorder is related to service, his contention is of no probative value is establishing such a nexus.  Layno, 6 Vet. App. 465.  Thus, other than the Veteran's non-competent assertions, the record does not contain any evidence linking service with his current major depressive disorder.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hemorrhoids

The Veteran contends that he has a hemorrhoid disorder which began soon after starting basic training, but that he was actively discouraged from seeking medical treatment at any time during service.  During his hearing before a DRO he stated that he first noticed a large growth within two weeks of entering basic training and that the growth eventually "passed [or] broke" and the Veteran experienced bleeding and pain which he self-treated.  Service treatment records do not reveal any treatment or complaints referable to hemorrhoids, and the Veteran affirmatively denied any history of "tumor, growth, [or] cyst" as well as "rectal disease" in a January 1967 report of medical history.  On separation examination in January 1967, a digital rectal evaluation was indicated to have been performed and the anus and rectum were normal - including with regard to hemorrhoids.  During his June 2011 hearing before a DRO, the Veteran recalled that his separation examination, 44 years prior, did not include a digital rectal examination, and separation evaluation was limited to "kind of just a glance."

Following separation in May 1967, the Veteran reports that he was seen by a private physician in 1970 regarding hemorrhoid symptomatology, but that such records have since been destroyed.  In March 2009, the Veteran underwent a private evaluation during which he endorsed a history of hemorrhoids and skin tags which occasionally bled, though he also did not recall having had problems associated with his rectum in the past.  A colonoscopy in August 2009 confirmed the presence of medium-sized internal hemorrhoids.

To the extent that rectal bleeding is capable of lay observation, the Veteran's report of such symptoms in-service is competent.  Layno.  However, the Veteran is not competent to diagnose hemorrhoids as the source of such bleeding symptoms.  Given the lack of in-service reports or treatment - including on separation examination - the Board finds that the Veteran did not have a chronic hemorrhoid disability during service.  While he has stated that he did not seek treatment because he was encouraged not to, the Board notes that the Veteran did seek treatment for numerous other in-service disorders and injuries.  Furthermore, while he affirmatively denied any history of growth or rectal disease at separation, the Veteran endorsed histories of mumps, ear, nose or throat trouble, and appendicitis.  His silence with regard to rectum symptoms while endorsing other disorders and symptoms weighs against the Veteran's credibility.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Furthermore, the Veteran's affirmative denial of growth or rectal disease constitutes affirmative evidence against his current contention of in-service symptoms.

In contrast, the Board finds the Veteran's recollection of a private diagnosis in 1970 is competent to the extent that the Veteran may repeat what was told to him by a competent medical practitioner.  Nonetheless, there is no competent evidence, to include the Veteran's report of a 1970 diagnosis, linking the Veteran's current hemorrhoid disorder to service.

Without competent evidence of a nexus between current hemorrhoids and service, to include in-service rectal bleeding, entitlement to service connection cannot be established.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for a Respiratory Disorder

The Veteran contends that he currently experiences shortness of breath as a result of in-service exposures to coal dust and asbestos.  Specifically, at his hearing before a DRO, the Veteran reported that he was assigned to work in a "coal bin" in an enclosed basement space without ventilation, and that during that time he was exposed to coal dust and asbestos without a respirator.  The Veteran has also testified that while serving as a cannoneer he was exposed to additional contaminants from inside the barrel of artillery pieces to include smoke and propellant residue.

Service treatment records reveal that on separation examination in January 1967, his lungs and chest were normal and x-ray imaging of the chest was clear.  He denied histories of chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, and chronic cough in January 1967, though in March 1967 there was a single report of an acute respiratory infection.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, and VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

The M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

There exists no presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  Instead, medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service. VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

In September 2009 the Veteran was notified of the need for him to provide additional information in order for VA to attempt to determine whether he was exposed to asbestos during service, and he was specifically advised of the types of information that VA needed in order to verify such exposure.  Though the Veteran did eventually state with greater specificity that he believed he was exposed to asbestos while stationed in Germany, and that he believed he may have been further exposed while aboard troop-carrying vessels traveling between New York and Germany, the Board finds that the Veteran did not supply enough information for VA to properly confirm or refute such exposure.  Nonetheless, because there is no competent evidence of any current disorder related to asbestos exposure, continued efforts to assess the Veteran's exposure would only serve to delay adjudication of his claim without supporting his contentions.

The record reflects that the Veteran's breathing and lungs had been clinically normal since service, to include on a general review of the Veteran's symptoms in September 2009 which indicated that his lungs were clear to auscultation, without crackles, rhonchi, or wheezing.  The Veteran had denied shortness of breath on numerous occasions, such as in November 2003, December 2003, February 2004, September 2004, and August 2007, though at his DRO hearing he endorsed a number of current symptoms including "a tightness and congestion," and that he becomes "winded easily, real easily and this may or may not be the result of . . . [having] smoked cigarettes for several years, around 20 [or] 30 years."  He testified that he had been diagnosed with "cardiopulmonary problems" by his cardiac physician; however the referred-to records include cardiac diagnoses without any identified pulmonary diagnoses or diseases.

The Veteran is competent to endorsed symptoms such as shortness of breath to the extent that they are capable of lay observation.  Layno.  However, the Veteran is not competent to make a complex medication determination, such as the self-diagnosis of a pulmonary disorder.  Id.  Furthermore, although he indicates that he was diagnosed by a medical professional, the Board finds this report to make credibility given that the records from the same physician do not include any such diagnosis.

The Board finds that the Veteran was exposed to some level of coal dust and artillery-related particles to the extent that he is competent to identify them.  The Veteran is not competent to identity asbestos, and while he may genuinely believe that he was so exposed - the record is entirely lacking in corroborating evidence which may support his contention.

Irrespective of the forging in-service exposures, the Veteran does not have a current respiratory disorder - or other identified pathology associated with shortness of breath - for which service connection may be established.  Though he currently endorses certain symptoms, no competent evidence has associated such symptoms with service or in-service exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Foot Disorders, to Include a Left Great Toe Infection

The Veteran has made a number of contentions regarding foot disorders, including that his left great toe became infected while in a foxhole during service, and that while the initial infection resolved, he was left with a fungus under the nail of the left great toe.  He has also indicated that he believes that treatment of the infection resulted in overcompensation and an altered gait, resulting in the onset of heel spurs and gout.

During his hearing before a DRO, the Veteran's representative suggested that the in-service infection had resulted in cellulitis, and that the RO did not consider the Veteran's claim broadly enough to include cellulitis.  To the end, the Board notes that in a June 2010 decision, service connection for cellulitis and fungus of the bilateral feet was denied but the Veteran did not timely appeal from that denial.  The Veteran has not sought to reopen his claim regarding cellulitis, and thus the Board's consideration for entitlement to service connection for one or more foot disorders does not include consideration of whether service connection may be established for these disorders.

Service treatment records indicate that in March 1965, the Veteran presented with an infection in the large toe nail of the right foot.  The infection was lanced and drained, and four days following the treatment the toe was described as "doing swell" and was without bleeding.  The Veteran affirmatively denied any current or past history of "foot trouble" in January 1967, and on separation examination that same month the skin and feet were normal.  In April 1967 the Veteran sought treatment for an "infection on foot" which a physical examination revealed to be "mild cellulitis [of the] plantar" foot.  The Veteran separated one month later, however the remaining service treatment records show no treatment or complaints referable to the feet.  Based on the foregoing, the Board finds that the Veteran had some in-service foot-related disorders, including a right great toe infection and mild cellulitis skin infection on the plantar surface of the feet.

The Veteran has some history of post-service foot complaints, including in April 2002 when he reported foot spasms which had become more frequent over the preceding year, but were more generally progressive following many years of foot pain.  In August 2002 he had heel spur syndrome and plantar fasciitis with "the beginning of fungus toenails," though in September 2004 - for example - there were "no problems" seen with regard to the foot.

Radiographic imaging made during VA examination in July 2012 revealed minimal hallux valgus deformity of the left foot, small plantar and posterior calcaneal spurs, mild degenerative joint space narrowing at the distal toes, an old healed fracture deformity of the fifth metatarsal, and an otherwise unremarkable left foot.  A physical evaluation of the foot revealed onychomycosis.  The Veteran reported that while stationed in Germany he was confined to a foxhole for 48 hours and "caught an infection" of the left great toe.  Since that time, he reported that the condition has become worse, and he also endorsed the use of orthotics and gout, with constant swelling of the soles and cracking of the feet.  Following a physical examination and review of radiographic imaging, the examiner concluded that while the Veteran does have numerous foot diagnoses, none were related to his in-service great toe disorder.  The Board notes that in consideration the Veteran's in-service history, the examiner incorrectly refers to the Veteran's in-service great toe disorder as affecting his left toe.  Nonetheless, because the examiner accurately described specifics dates of treatment recorded in service treatment records, the Board finds this to have been a simple transcription error and does not reduce the probative value of the examiner's final conclusion.

While the Veteran reportedly believes that one or more in-service foot disorders caused one or more current foot disorders, the Veteran's contentions to that end are simultaneously amorphous and not competent; and are thus of no probative value in establishing entitlement to service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

Thus, having reviewed the entire record, the Board finds that the Veteran does not have a current disorder of either foot, or any toe, which is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Nose Injury, to Include Deviated Septum and Sinusitis

The Veteran has reported that during weapons-fire training, he was repeatedly struck in the nose by his thumb as the weapon recoiled.  In a December 2009 statement, he clarified that he used his thumb in order to maintain correct site alignment while firing an M-14 rifle, and that each time he fired the rifle the knuckle of his thumb would push into the side of his nose which eventually caused his nose to bleed and become crooked.  He has also indicated that in 1990 a "scan" of his nose revealed that he had a deviated septum.  In addition to his claim regarding a deviated septum, the Veteran has reported that chronic sinusitis onset during service and has suggested that the onset was related to recurrent ear infections, or possibly to nasal restriction associated with his deviated septum.

Service treatment records do not reflect any evidence of nose trauma, and only a single episode of rhinitis in December 1966 associated with a one-day history of bilateral ear pain.  On separation examination in January 1967, the nose was normal and the Veteran affirmatively denied any current symptoms or history referable to chronic or frequent colds, sinusitis, hay fever, or history of broken bones.  Though he did endorse a history of "ear, nose or throat trouble," this was described as referring to the removal of his tonsils during childhood.

Post-service treatment records confirm that the Veteran has been diagnosed with chronic sinusitis and that he had a right deviation of the nasal septum; both of which were remarked on by a private physician in November 2003.

While the Veteran is competent to report that he was struck in the face and bled from the nose during service, his reports that this injury deviated his septum are not competent as a deviated septum is not capable of lay observation.  The Veteran is competent, however, to endorse symptoms such as nasal congestion; and thus his reports of congestion since service are competent.  The Board finds these endorsements, however, to be in conflict with his own in-service denials of such symptoms - particularly in the medical questionnaire on separation evaluation in January 1967 when he affirmatively denied chronic or frequent colds, sinusitis, hay fever, or a history of broken bones.  See Kahana, 24 Vet. App. At 440; see also Madden, 125 F.3d at 1481.

Thus while the Veteran has current diagnoses of both deviated septum and chronic sinusitis, the Board finds that the Veteran had no related injury or disease in service and that the claimed disorders are unrelated to service.  With regard to the single instance of rhinitis, the Board notes that rhinitis and sinusitis are different conditions entirely, where rhinitis is an inflammation of the mucous membrane of the nose, Butts v. Brown, 5 Vet. App. 532, 537 (1993), and sinusitis is the inflammation of a sinus, usually a paranasal sinus; it may be acute, or chronic.  Dorland's Illustrated Medical Dictionary, 1722 (32nd Ed. 2012).  Furthermore, there is no competent evidence linking the Veteran's in-service rhinitis with any current disorder.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran has made largely nonspecific contentions regarding a claim of service connection for what he described as "heart damage," and "circulation damage."  Contemporary post-service records do reveal a complex cardiac history including a September 2009 private treatment note recording that the Veteran had a history of coronary artery disease and placement of a cipher stent in November 2006.  He also apparently had some history of renal artery stenosis in November 2006.  During his hearing before a DRO, the Veteran reported that he was informed by his physicians that the heart disease was due to "stress and worry, anxiety, [and] depression."  In April 2007, the Veteran had had an aortic aneurysm and a graph repair, and an echocardiogram in October 2008 had revealed valvular heart disease.  Records also indicate that the Veteran has hypertension and a history of abnormal aortic aneurysm.

Service treatment records reveal no complaints or treatment referable to the heart or circulatory system and the Veteran affirmatively denied current or past symptoms of palpitation or pounding heart, as well as high or low blood pressure in January 1967.  On separation examination, the heart and vascular systems were normal.  Based on the foregoing, the Board finds that the Veteran did not have an in-service disease or injury related to the heart or circulatory system.

Other than the Veteran's non-competent statements endorsing a connection between his current complex cardiovascular condition, the record is without evidence of both in-service incurrence of one or more of the current disorders and competent evidence that one or more of the current disorders is related to service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran in September 2009, December 2009, and February 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by audiological and podiatric VA examinations in February 2009 and July 2012 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented by the Veteran, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While neither VA examiner was provided the Veteran's claims file for review, accurate histories were elicited from the Veteran, particularly regarding his current level of symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with or opinion has been met with regard to the Veteran's claims relating to hearing loss and a left foot disorder.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Veteran was not afforded examinations regarding his claims for acquired psychiatric, respiratory, sinus, nose, hemorrhoid, or cardiac disorders.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records reflect no records regarding in-service psychological complaints or treatment, no record of an in-service nose injury or deviated septum, a single record of acute rhinitis, no evidence of any in-service cardiac or circulatory disorder, and no recorded symptoms regarding the rectum.  Furthermore, with regard to all of these injuries, diseases, and disorders, it is notable that on separation examination the Veteran was "normal" in all areas.  Consequently,  other than the Veteran's unsupported lay statements, the record is devoid of any evidence connecting the foregoing claimed disorders with service, and the Board's finds that VA examinations as to the etiologies of these claimed disorders are not warranted, even under the low threshold of McLendon.


ORDER

Service connection for hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for hemorrhoids is denied.

Service connection for a respiratory disorder is denied.

Service connection for a left great toe infection is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a deviated septum is denied.

Service connection for a sinus disorder is denied.

Service connection for a heart disorder is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


